Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 1 of 6 PageID #: 7646



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


  IMPLICIT, LLC,

                    Plaintiff,
                                              Civil Action No. 2:19-cv-00040-JRG-RSP
                                              (LEAD CASE)
        v.

  IMPERVA, INC.,

                    Defendant.


             DEFENDANT IMPERVA, INC.’S NOTICE OF JOINDER IN
       FORTINET, INC.’S MOTION TO STAY PENDING SANDVINE APPEAL AND
         RESOLUTION OF FORTINET’S PENDING MOTIONS TO TRANSFER
Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 2 of 6 PageID #: 7647



         PLEASE TAKE NOTICE that Defendant Imperva, Inc. (“Imperva”) hereby joins in

  Fortinet, Inc.’s Motion to Stay Pending Sandvine Appeal and Resolution of Fortinet’s Pending

  Motions to Transfer filed on January 23, 2020, Dkt. No. 202 (“Fortinet’s Motion to Stay”), and

  moves for a stay of Implicit’s case against it for the same reasons set forth in Fortinet’s Motion

  to Stay.

         Fortinet filed its motion to stay the action against it based on two grounds. First, a stay is

  appropriate pending resolution of the appeal in Implicit, LLC v. Sandvine Corporation, No. 2:18-

  cv-00054-JRG, Dkt. 20 (E.D. Tex.) (“Sandvine Action”). As set forth in Fortinet’s Motion to

  Stay, the same key claim terms at issue in this case are on appeal in the Sandvine Action, and

  despite being collaterally estopped from arguing claim constructions in this case that differ from

  the ones determined in the Sandvine Action, Implicit is attempting to do just that. Second, a stay

  is appropriate at least until the Court rules on Fortinet’s motions to transfer, particularly its

  supplemental motion to transfer based upon the forum selection clause in the Intel License (Dkt.

  185 in No. 2:19-cv-40). Regarding the first ground, the same rationale for staying the Fortinet

  Action applies here, where Implicit’s cases against Fortinet, Juniper, and Imperva have been

  consolidated for pretrial purposes, including Markman proceedings.          Regarding the second

  ground, although Imperva has not yet moved to transfer the action against it based on the forum

  selection clause in the Intel License, Imperva intends to do so promptly. Imperva informed

  Implicit on or about December 5, 2019 that, like Fortinet and Juniper, it is licensed under the

  Intel License. On January 18, 2020, Imperva provided further notice to Implicit of its license

  defense and that Imperva will seek to transfer this action on the same grounds as set forth in

  Juniper and Fortinet’s pending supplemental motions to transfer (Dkt. Nos. 164 and 185).

         A stay as to this proceeding is therefore warranted for the same reasons set forth in




                                                   1
Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 3 of 6 PageID #: 7648



  Fortinet’s Motion to Stay. Accordingly, Imperva joins Fortinet’s Motion to Stay for the reasons

  summarized as follows. First, Implicit’s action against Imperva should be stayed because a stay

  will promote judicial efficiency. The resolution of the Sandvine Action would simplify the

  issues regarding claim construction and noninfringement in this case (and may eliminate

  Implicit’s cause of action altogether) because Implicit is collaterally estopped from offering

  different constructions in this action. See Fortinet’s Motion to Stay (Dkt. No. 202) at § II.A.1. A

  stay would also simplify the venue disputes surrounding the Intel License, in which Implicit

  agreed to litigate any issues arising thereunder in Delaware. See id. at § II.A.2.

         Second, Implicit’s case against Imperva, like Implicit’s case against Fortinet, has not

  reached an advanced stage. See Fortinet’s Motion to Stay (Dkt. No. 202) at § II.B. Discovery

  has not been completed, claim construction briefing has not begun, and the Markman hearing is

  not scheduled until March 17, 2020. Granting a stay now would relieve the Court of the burden

  of considering and deciding claim construction issues that are on appeal in the Sandvine Action

  and the subject of post-trial briefing in NetScout. It would also allow the parties to avoid the

  expense of fact and expert discovery, and other case development, directed at such issues.

         Third, Implicit is not a competitor and will suffer no undue prejudice from a stay of this

  action, and the other co-defendants have also moved for stays of this case. See Fortinet’s Motion

  to Stay (Dkt. No. 202) at § II.C. Thus, Imperva’s requested stay is appropriate at this stage and

  would reduce the burden on the Court and the parties by allowing the Federal Circuit to make its

  determination as to the construction of key claim terms also at issue in this action, and by

  allowing this Court to resolve whether this case should proceed instead in the District of

  Delaware.




                                                   2
Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 4 of 6 PageID #: 7649



         Accordingly, Imperva respectfully requests that any relief ordered by the Court related to

  Fortinet’s Motion to Stay be ordered in favor of Imperva as well.

  Dated: January 28, 2020                      Respectfully submitted,


                                              /s/ Michael J. Sacksteder
                                              Michael J. Sacksteder (Lead Attorney)
                                              CA Bar No. 191605 (Admitted E.D. Tex.)
                                              msacksteder@fenwick.com
                                              Christopher L. Larson
                                              CA Bar No. 308247 (Admitted E.D. Tex.)
                                              clarson@fenwick.com
                                              Jessica L. Benzler
                                              CA Bar No. 306164 (Admitted E.D. Tex.)
                                              jbenzler@fenwick.com
                                              FENWICK & WEST LLP
                                              555 California Street, 12th Floor
                                              San Francisco, CA 94104
                                              Telephone:      415.875.2300
                                              Facsimile:      415.281.1350

                                              Geoffrey R. Miller
                                              TX Bar No. 24094847
                                              gmiller@fenwick.com
                                              FENWICK & WEST LLP
                                              902 Broadway, Suite 14
                                              New York, NY 10010-6035
                                              Telephone:   212.430.2600
                                              Facsimile:   650.938.5200

                                              Counsel for Defendant
                                              IMPERVA, INC.




                                                  3
Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 5 of 6 PageID #: 7650




                               CERTIFICATE OF CONFERENCE

         The undersigned herby certifies that counsel for Imperva has complied with the meet and

  confer requirement in Local Rule CV-7(h). Counsel for Implicit indicated it does not oppose

  Imperva joining Fortinet’s Motion to Stay, but opposes the underlying relief requested by

  Fortinet’s Motion to Stay.   The personal conference required by Local Rule CV-7(h) was

  conducted on January 28, 2020 by counsel for Implicit and Imperva.


                                             /s/ Michael J. Sacksteder
                                             Michael J. Sacksteder




                                                4
Case 2:19-cv-00040-JRG-RSP Document 207 Filed 01/28/20 Page 6 of 6 PageID #: 7651




                                   CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented

  to electronic service were served with a true and correct copy of the foregoing by first class mail.



                                                   /s/ Michael J. Sacksteder
                                                 Michael J. Sacksteder
